Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application. 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TANAKA.,et al., US 2013/0031386 A1.
Regarding claims 1 and 19-20, TANAKA teaches a semiconductor device comprising: 
a main control device (Fig.1 and 4; it is taught as a main control unit 12) having, a main memory (Fig.1 and 4; a memory 12B) for storing a main program for accepting an 5external signal (section 0024; The memory 12B stores programs for executing various processes of the image forming device 1, such as a main control process and a control process for the image formation unit 5), 
a trigger signal output circuit for outputting a trigger signal (section 0045; SG3 and Fig.5; the main CPU 12A outputs the trigger signal) when abnormal signal process differing from preset signal processing is performed (section 0057-0058; when the main CPU 12A judges that the first switch condition is satisfied, the main CPU 12A starts to output the OFF control signal SG5 from the control terminal P7), and 
a trigger signal obtaining circuit coupled to the main 10control device for obtaining the trigger signal (section 0051; The sub CPU 22A keeps the potential of the signal line L2 at the low level after the trigger signal SG3 is received; section 0045; when the sub CPU 22A judges that the trigger signal SG3 is received), and 
a sub-control device (Fig.1; a sub-control unit 22) having a sub-program output circuit for outputting a sub-program to the main control device (Fig.1 and section 0028-0029 and 0031; a sub-control unit 22; The sub CPU 21A is communicatively connected to the memory 22B and the operation panel 23 The memory 22B stores programs for executing various processes, such as a sub control process and a control process for the operation panel 23 which are explained later. The sub CPU 22A controls the operation panel 23 in accordance with a program read from the memory 22B) based on the obtained trigger signal (section 0051; The sub CPU 22A keeps the potential of the signal line L2 at the low level after the trigger signal SG3 is received). 
For claim 19 TANAKA further teaches a semiconductor system comprising a plurality of semiconductor devices (Fig.4; image formation unit, main CPU and Sub CPU); wherein one of the plurality of semiconductor devices 10transmits a notification based on the trigger signal to another semiconductor device (section 0043; the main control unit 12 is activated, and the main control process is executed).
 
15 	Regarding claim 2, TANAKA teaches further comprising: an external signal obtaining circuit for obtaining the external signal that comes by external communication that is communication with the outside (section 0025; The communication unit 13 serves as an interface for communicating with an external device (not shown) by a wired or wireless manner. The main CPU 12A receives an image formation request and image data from the external device via the communication unit 13).  

Regarding claim 3, TANAKA teaches the external signal obtaining circuit obtains the external signal that comes by external communication using a public communication network (section 0025; The communication unit 13 serves as an interface for communicating with an external device (not shown) by a wired or wireless manner. The main CPU 12A receives an image formation request and image data from the external device via the communication unit 13; the communication unit 13 is used to transmit data between the external device and main CPU).  

Regarding claim 4, TANAKA teaches said external signal obtaining circuitry obtains said external signal coming by external communication according to a predetermined standard (section 0025; The communication unit 13 serves as an interface for communicating with an external device (not shown) by a wired or wireless manner. The main CPU 12A receives an image formation request and image data from the external device via the communication unit 13; since data is transferred between the external device and the main CPU, there should be a predetermined standard such as set of rules that determine how data is transmitted between the external device and the Main CPU).  

Regarding claim 5, TANAKA teaches the sub-program output circuit included in the sub- control device outputs a sub-program that does not accept the external signal to the main control device based on the obtained 15trigger signal (section 0044; the sub CPU 22A judges whether the trigger signal SG3 is received from the main control unit 12 (step S13). When the trigger signal SG3 is not received (S13: NO), the process returns to step S12. That is, in this case, the operation mock is continued, and the sub CPU 22A outputs a binarized signal which is a high or low level depending on an operation signal from the operation panel 23, from the sub output terminal P4 to the main control unit 12). 
 
Regarding claim 6, TANAKA teaches the sub-control device further includes a request circuit for outputting a request signal for requesting the main 20control device to transfer the sub-program when the sub-control circuit obtains the trigger signal (section 0045; the sub CPU 22A judges that the trigger signal SG3 is received (S13: YES), the sub CPU 22A keeps the level of the sub output terminal P4 at a reference level which is lower than or equal to a predetermined threshold, i.e., the sub CPU 22A latches the reference level (step S14). Specifically, the reference level is equal to the low level of the binarized signal in the operation mode. As a result, the potential of the signal line L2 can be kept at the low level).  

Regarding claim 7, TANAKA teaches the main control device further includes a response circuit for outputting a response signal to the request signal to the sub-control device after receiving the request signal 5from the sub-control device, and for obtaining the sub-program after outputting the response signal (section 0046; after the sub CPU 22A keeps the sub output terminal P4 at the low level, the sub CPU 22A starts to output the OFF command signal SG2 from the control terminal P5 (step S15), and causes the DC-DC converter 11 to stop supplying power to the main control unit 12 and the image formation unit 5).
  
Regarding claim 8, TANAKA teaches the sub-program output circuit outputs the sub- 10program to the main control device when the sub-program output circuit receives the response signal from the main control device (section 0046; after the sub CPU 22A keeps the sub output terminal P4 at the low level, the sub CPU 22A starts to output the OFF command signal SG2 from the control terminal P5 (step S15), and causes the DC-DC converter 11 to stop supplying power to the main control unit 12 and the image formation unit 5).
  
Regarding claim 9, TANAKA teaches further comprising:  15a sub storage device for storing the sub-program (Fig.4; memory 22B), wherein the sub control device includes a memory control circuit for controlling the sub storage device (Fig.4), and for suppling the sub-program stored in the sub storage device to the sub- program outputting circuit (Fig.4 and Fig.6). 
 
Regarding claim 10, TANAKA teaches the main control device includes an abnormality detection circuit for changing an output voltage when the abnormality signal process is performed, and  5wherein the trigger signal output circuit outputs the trigger signal based on a voltage change of the abnormality detection circuit (Fig.7 and section 0061-0064). 
 
Regarding claim 11, TANAKA teaches the main control device rewrites the main program stored in the main memory to the sub program when the sub program is obtained (section 0042; In the initialization process, for example, parameters for controlling the operation panel 23 are restored to initial values or power supplied to the main control unit 12 is forcibly stopped by outputting the OFF command signal SG2 from the control terminal P5).  

Regarding claim 12, TANAKA teaches the main control device further comprises a specified circuit for outputting a specified signal specifying that the trigger signal has been output when the trigger signal is outputted (Fig.4; it is taught as the OFF control signal SG5).
  
20 	Regarding claim 13, TANAKA teaches said specified circuitry transmits said specified signal to the outside via a communication device (Fig.4; it is taught as outputs the signals from the control terminal P7). 
 
Regarding claim 14, TANAKA teaches the main control device outputs the trigger signal to the sub-control device by receiving the specified signal from 5another semiconductor device (section 0047; the DC-DC converter 11 to start again supplying power to the main control unit 11 and the image formation unit 5).  

Regarding claim 15, TANAKA teaches further comprising: a transmission switch for permitting transmission of the 10trigger signals to the sub-control device (section 0038-0039; the main CPU 12A judges whether a first switch condition is satisfied).
  
20 	Regarding claim 17, TANAKA teaches further comprising:  
45a communication device for performing external communication and supplying the external signal to the main control device (Fig.4; it is taught as image formation unit 5), and wherein the main control device instructs the communication 5device not to supply the external signal to the main control device when the main program of the main memory is rewritten to the sub program (section 0030; The image forming device 1 has at least an operation mode and a reduced power consumption mode. The operation mode is a mode where power is supplied to the main control unit 12 and the image formation unit 5. The reduced power consumption mode is a mode where power is not supplied to the main control unit 12 and the image formation unit 5). 
 
Regarding claim 18, TANAKA teaches the main control device instructs the communication device to transmit a specified signal specifying that the main program of the main memory has been rewritten to the sub-program, the specified signal indicating that the main program has been rewritten to a preset destination, when the main program of the 15main memory has been rewritten to the sub-program (section 0033-0037;  the main CPU 12A executes an image formation process (step S1). More specifically, in the image formation process, the main CPU 12A judges whether an image formation request or image data is received, and when it is judged that the image formation request or image data is received, the main CPU 12A controls the image formation unit 5 to execute an image formation operation based on the received data (e.g., the image formation request), and then the process proceeds to step S2. On the other hand, when the main CPU 12A judges that an image formation request or image data is not received, the process proceeds to step S2 without controlling the image formation unit 5 to execute the image formation operation). 
 
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The limitations not found in the prior art of record include the sub-control device includes a reset terminal for receiving holding the sub-control device in a non-operating 15state, and wherein the main control device includes a program update circuit for receiving an update of a program stored in the main memory when the sub-control device is in a non-operating state in combination with the other claimed limitations as described in the claim 16.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hashimoto., US 2017/0104881 A1 teaches an apparatus having a normal mode and a power-saving mode in which consumed power is less than that in the normal mode as operation modes, including: a display unit; a main control unit configured to cause the display unit to display information; a storage unit configured to store data of an initial screen that is displayed on the display unit at the time of return from the power-saving mode and before initialization processing of the main control unit is completed; a sub control unit configured to, based on the initial screen data stored in the storage unit, cause the display unit to display the initial screen while the initialization processing is proceeding; and a change unit configured to change the initial screen data stored in the storage unit based a change in data of a normal screen to be displayed at the time of return from the power-saving mode.
                      
           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUA J SONG/Primary Examiner, Art Unit 2133